Title: From Thomas Jefferson to Christopher Gore, 13 December 1791
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Philadelphia, December 13th. 1791.

Having received from the British Minister here, a Memorial on the Case of Thomas Pagan, a British Subject, supposed to have been wrongfully condemned and imprisoned by Authority of the Courts of Massachusetts, I take the liberty of asking you to procure for me a complete Copy of the Record of Proceedings in this Case. I understand there has been something done by the Legislature and Executive, as well as judiciary. I enclose you a Copy of the Memorial, that you may be enabled from that to see what Records will be necessary to give complete Information, and will thank you for a return of it, without having made any such Communication of it as might let any Part get into the public Papers. I must beg the Favor of you to hasten the sending on these Records, as the Attorney General supposes it possible that it may be necessary to bring the Matter before the ensuing Supreme Court. If you can communicate any important Facts, not appearing on the Record, I will thank you for them. On your being so good as to note to me the Cost of the Record, it shall be remitted to you.—I am, with great Esteem, Sir, Your most obedient humble Servant,
